DETAILED ACTION
This office action is in response to the application filed on 02/24/2020. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made of applicant's claim for provisional application No. 60/991,609 filed on 11/30/2007.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. patent No. 11,161,026.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 7 of U.S. patent No. 11,161,026.

Instant Application
U.S. patent No. 11,161,026
Claim 1: A method comprising: receiving athletic performance data associated with a first individual;
Claim 1: A method comprising: receiving athletic performance data associated with a first individual;
generating a video game of an athletic event in an animated form, wherein the first individual is represented by an avatar and a performance of the avatar in the video game is based on the received athletic performance data associated with the first individual; 

generating a video game of an athletic event in an animated form, wherein the first individual is represented by an avatar and a performance of the avatar in the video game is based on the received athletic performance data associated with the first individual
generating a recommendation for improving one or more athlete performance metrics of the first individual based on the received athletic performance data;
and generating a recommendation for improving one or more athletic performance statistics of the first individual based on the received athletic performance data associated with the first individual
and displaying a video game interface including the generated video game in a video game panel and the recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel
and wherein the recommendation is generated by identifying an athletic performance area of improvement for the first individual, and wherein the recommendation includes a footwear recommendation



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-3 and 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russo (US 6,710,713) in view of Hansen (US 2008/0161113) and in further view of Boscha (US 2002/0173365).

 	Regarding claim 1, Russo discloses the following claim limitations: a method comprising: a method comprising: receiving athletic performance data associated with a first individual (Russo, column 2 lines 40-45 discloses a method and apparatus for tracking athlete's during team competition, analyzing the performance of the athletes; in addition Russo, column 4 lines 1-2 discloses the tracking data 102 is then transmitted to receivers off the field).
	Russo does not explicitly disclose the following claim limitations: generating a video game of an athletic event in an animated form, wherein the first individual is represented by an avatar and a performance of the avatar in the video game is based on the received athletic performance data associated with the first individual; generating a recommendation for improving one or more athlete performance metrics of the first individual based on the received athletic performance data; and displaying a video game interface including the generated video game in a video game panel and the recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel.
	However, in the same field of endeavor Hansen discloses more explicitly the following:
generating a video game of an athletic event in an animated form, wherein the first individual is represented by an avatar and a performance of the avatar in the video game is based on the received athletic performance data associated with the first individual (Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other),
and displaying a video game interface including the generated video game in a video game panel (Hansen, paragraph 136 discloses display of a video game competition in the crib).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Russo with Hansen to create the displaying of metrics of an athlete as taught by Russo with updating new moves of an athlete in a video game simulation.
The reasoning being is to enhance video game play by using real-life attributes of athletes from an athletic sporting event (Hansen, abstract). 
	Russo and Hansen do not explicitly disclose the following claim limitations: generating a recommendation for improving one or more athlete performance metrics of the first individual based on the received athletic performance data and the recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel.
However, in the same field of endeavor Boscha discloses more explicitly the following:
 generating a recommendation for improving one or more athlete performance metrics of the first individual based on the received athletic performance data (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game), 
and the recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel (Examiner’s note: the phrase “recommendation panel” will be interpreted a display panel for displaying the recommendation results; in addition Boscha, abstract receiving/transmitting device which transmits the processed data to a remotely located microprocessor and display wherein part of the data includes the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Russo and Hansen with Boscha to create the system of Russo and Hansen as outlined above with the recommendations to a golfer from a virtual coach.
	The reasoning being is to provide a system that can accumulate, analyze and display data on the game in a simple visually represented form which facilitates training and elaboration of correct habits for the game (Boscha, paragraph 100).

	Regarding claim 2, Russo, Hansen and Boscha discloses the method of claim 1, wherein the received athletic performance data includes athletic performance data from a plurality of athletic events performed by the first individual (Hansen, paragraph 49 discloses a player is eligible to be drafted at any position at which he appeared in 20 games or more during the preceding year i.e. athletic performance data included for the 20 games the first player/individual played).

	Regarding claim 3, Russo, Hansen and Boscha discloses the method of claim 1, wherein a movement of the avatar during the video game is based on the received athletic performance data associated with the first individual (Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other).  

	Regarding claim 5, Russo, Hansen and Boscha discloses the method of claim 1, further comprising: displaying a prompt within the recommendation panel, wherein the prompt includes a coaching media associated with the recommendation for improving one or more athlete performance metrics of the first individual (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).

	Regarding claim 6, Russo, Hansen and Boscha discloses the method of claim 5, further comprising: receiving an indication that the first individual has accessed the coaching media of the prompt in the recommendation panel; and adjusting a virtual performance metric of the avatar based on receiving the indication (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).

	Regarding claim 7, Russo, Hansen and Boscha discloses the method of claim 6, wherein receiving an indication that the first individual has accessed the coaching media includes receiving athletic performance data associated with the first individual performing a coaching exercise of the coaching media (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).

	Regarding claim 8, Russo, Hansen and Boscha discloses the method of claim 6, further comprising: generating an altered video game of the athletic event, wherein the performance of the avatar in the video game is altered based on the adjusted virtual performance metric (Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other).
Regarding claim 9, Russo, Hansen and Boscha discloses the method of claim 5, wherein the coaching media includes a file from a virtual coach comprising textual, graphical, video, audio, or audiovisual output (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).

	Regarding claim 10, Russo, Hansen and Boscha discloses the method of claim 1, wherein the recommendation further includes an equipment recommendation (Boscha, paragraph 12 discloses therefore the aforementioned variety of putter clubs is available for selecting the club most suitable for specific conditions of putting. It would therefore be desirable to have a device which a golfer could use during a game situation in order to get a feel for a proper putting stroke in advance of attempting to make a putt).

	Regarding claim 11, Russo, Hansen and Boscha discloses the method of claim 1, further comprising: receiving athletic performance data associated with a second individual, wherein generating the video game of the athletic event includes a competition between a first team comprising at least the first individual and a second team comprising at least the second individual, and wherein the second individual is represented by a second avatar and a performance of the second avatar in the video game is based on the received athletic performance data associated with the second individual (Russo, abstract discloses the motion data of a particular athlete are analyzed for a plurality of playing environments, including teammates and opponents, to determine the conditions under which the particular athlete excels or fails; in addition Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other).

	Regarding claim 12, Russo, Hansen and Boscha discloses the method of claim 11, further comprising receiving athletic performance data from a plurality of individuals of the first team and a plurality of individuals of the second team (Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other).

	Regarding claim 13, Russo, Hansen and Boscha discloses the method of claim 1, further comprising receiving additional athletic performance data associated with the first individual, and wherein generating the video game of the athletic event include altering a performance characteristic of the first individual based on the received additional athletic performance data (Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other).

	Regarding claim 14, Russo, Hansen and Boscha discloses an apparatus comprising: a processor; and memory storing computer readable instructions that, when executed, cause the apparatus to: (Boscha, abstract receiving/transmitting device which transmits the processed data to a remotely located microprocessor),
receive first athletic performance data associated with a first individual (Russo, column 2 lines 40-45 discloses a method and apparatus for tracking athlete's during team competition, analyzing the performance of the athletes; in addition Russo, column 4 lines 1-2 discloses the tracking data 102 is then transmitted to receivers off the field),
receive second athletic performance data associated with a second individual; generate a video game of an athletic event in an animated form, wherein the first individual is represented by a first avatar, the second individual is represented by a second avatar and performances of the first avatar and the second avatar in the video game are based on the first athletic performance data and the second athletic performance data, respectively (Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other),
 	and display a video game interface including the generated video game in a video game panel and a recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game Examiner’s note: the phrase “recommendation panel” will be interpreted a display panel for displaying the recommendation results; in addition Boscha, abstract receiving/transmitting device which transmits the processed data to a remotely located microprocessor and display wherein part of the data includes the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).

	Regarding claim 15, Russo, Hansen and Boscha discloses the apparatus of claim 14, wherein receiving first athletic performance data associated with the first individual includes determining one or more athletic performance metric based on recorded video of the first individual during an athletic event (Hansen, paragraph 49 discloses a player is eligible to be drafted at any position at which he appeared in 20 games or more during the preceding year i.e. athletic performance data included for the 20 games the first player/individual played).

	Regarding claim 16, Russo, Hansen and Boscha discloses the apparatus of claim 15, wherein receiving first athletic performance data associated with the first individual includes determining one or more athletic performance metric based on sensor data from one or more motion sensors attached to the first individual during an athletic event (Russo, column 3 lines 20-25 and 35-40 discloses the tracking data is collected in sensors… the tracking subsystem comprises personal motion data collectors which move with the players; in addition Russo, column 2 lines 40-45 discloses a method and apparatus for tracking athlete's during team competition, analyzing the performance of the athletes, and displaying digital video images of the athletes along with selected measured and derived data about the motion of the athletes and Fig. 4 element 110 Tracking subsystem (i.e. data recording system)).
Regarding claim 17, Russo, Hansen and Boscha discloses wherein the computer readable instructions, when executed, further cause the apparatus to: generate the recommendation for improving the athlete performance metrics of the first individual based on receiving first athletic performance data associated with the first individual (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).

	Regarding claim 18, Russo, Hansen and Boscha discloses the apparatus of claim 17, wherein generating the recommendation includes identifying an athletic performance area for improvement based on a comparison to at least one of: a specified threshold performance and another athlete (Boscha, paragraph 13 discloses the golfer compares the actual putting distance with the predicted putting distance determined using the sensors. If the actual putting distance and the predicted putting distance are not within a predetermined threshold, then the golfer continues to swing the putter club head over the sensors until the actual putting distance and the predicted putting distance determined using the sensors are within the predetermined threshold).

Regarding claim 19, Russo, Hansen and Boscha discloses the apparatus of claim 17, wherein the computer readable instructions, when executed, further cause the apparatus to: display a prompt within the recommendation panel, wherein the prompt includes coaching media associated with the recommendation for improving one or more athlete performance metrics of the first individual (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).

With regard to claim 20, claim 20 lists all the same features and elements to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 20.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russo (US 6,710,713) in view of Hansen (US 2008/0161113) and in further view of Boscha (US 2002/0173365) and in further view of Carlbom (US 2004/0194129).

Regarding claim 4, Russo, Hansen and Boscha discloses the claimed invention as outlined above in claim 1.
	Russo, Hansen and Boscha wherein generating the video game includes: generating a video image of the first individual in a user-selectable manner such that the video image of the first individual is user-selectable within the video game.
	However, in the same field of endeavor Carlbom discloses more explicitly the following: wherein generating the video game includes: generating a video image of the first individual in a user-selectable manner such that the video image of the first individual is user-selectable within the video game (Carlbom, paragraphs 43-44 discloses one or more cameras capturing images in real time, storing the activity of tennis players and a tennis ball (first athlete and athletic event) as motion trajectories… the system allows various clients, such as television (TV) broadcasters and Internet users (displays such as a TV or laptop), to query the database and experience a live or archived tennis match in multiple forms such as 3D virtual replays (i.e. a replay of the athletic event in animated form where the players are represented in an animated/avatar form)).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Russo, Hansen and Boscha with Carlbom to create the system of Russo, Hansen and Boscha as outlined above with the 3D virtual replays of Carlbom.
The reasoning being is to access replays of a tennis match that is stored in a database at the user’s convenience (Carlbom, paragraph 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481